Miranda De Hostos, Juez Ponente
TEXTO COMPLETO DE LA SENTENCIA
El Secretario del Departamento del Trabajo y Recursos Humanos (Secretario), en representación del trabajador Jorge Cornier Rivera, acude con una petición de certiorari y moción en auxilio de jurisdicción, para que revoquemos dos resoluciones del Tribunal de Primera Instancia, Sala de San Juan, en las cuales aceptó la contestación a la querella presentada por la recurrida Caribe Graphics, Inc. y/o Centro Gráfico del Caribe, Inc. (Centro Gráfico) y denegó que se le anotara la rebeldía.
Inconforme con el dictamen, el Secretario acude ante nos, señalando que el tribunal de instancia cometió error de derecho al denegar su solicitud de que se anotara la rebeldía a la recurrida y al aceptar la contestación a la querella.
Se expide el auto solicitado, se revocan las resoluciones recurridas y se devuelve el caso al tribunal de instancia para que dilucide y fundamente mediante resolución, las razones por las cuales aceptó la contestación a la querella y disponga sobre el planteamiento de falta de jurisdicción de la recurrida. Veamos porqué.
I
Los hechos procesales del presente caso se relatan a continuación.
El 17 de agosto de 1998, el Secretario en representación de Jorge Cornier Rivera, presentó una querella bajo el procedimiento especial sumario, reclamando indemnización por despido injustificado al amparo de la legislación laboral. El 19 de agosto, alegadamente se emplazó a la recurrida y el 24 de agosto, ésta solicitó prórroga, sin juramentar, para contestar la querella ya que no tenía listo el proyecto para contestar la reclamación.
El 31 de agosto, el Secretario presentó moción solicitando que se le anotara la rebeldía a la recurrida y que se dictara sentencia, pues no se había contestado la querella dentro del plazo dispuesto por ley. El 4 de septiembre, la recurrida contestó la querella bajo juramento. El 16 de septiembre, notificada el 5 de octubre, el tribunal de instancia hizo constar que había aceptado la contestación a la querella. El 28 de septiembre, el Secretario se opuso a que se aceptara la contestación de la querella, mediante moción enviada al tribunal por correo.
El Secretario acude ante nos señalando que incidió el tribunal de instancia al emitir su dictamen.
II
Conforme el trámite procesal antes discutido, dadas las circunstancias particulares presentadas y con el propósito de lograr el más justo y eficiente despacho del recurso y prescindiendo de otros trámites adicionales, procedemos a expedir el auto de certiorari solicitado. Regla 7 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.
"se ha reconocido que en nuestra función revisora, es necesario que el foro de instancia formule las determinaciones de hechos y conclusiones de derecho, que nos permitan estar debidamente informados de los fundamentos de su decisión y la corrección de la misma." Torres García v. Dávila *839Díaz, opinión de 22 de febrero de 1996, 96 J.T.S. 19, pág. 690.
Analicemos el trámite en el tribunal de instancia, bajo los preceptos jurídicos antes enunciados.
Del análisis del recurso y los documentos que lo acompañan surge que el tribunal de instancia denegó la moción solicitando la anotación de rebeldía, mediante una resolución en la que se limitó a expresar que: "[E]n autos obra contestación a la querella radicada el 4 de septiembre de 1998 por la Leda. Esperanza Esteban Rodríguez." Ap. 7-A, pág. 17. No obstante, en dicho dictamen no se fundamentan las razones en derecho por lo cual acepta la contestación a la querella y si consideró las alegaciones de la recurrida sobre falta de jurisdicción por insuficiencias en el diligenciamiento del emplazamiento.
A tales fines y para cumplir con nuestra función revisora, se devuelve el caso al tribunal de instancia para que emita una resolución donde fundamente las razones de su dictamen para aceptar la contestación a la querella y adjudique las alegaciones de la recurrida sobre falta de jurisdicción. Una vez cumplido dicho trámite, la parte que se entienda afectada por el mismo, podrá optar por utilizar el proceso de revisión que en derecho proceda.
III
Por los fundamentos que anteceden, se expide el auto de certiorari solicitado, se dejan sin efecto las resoluciones emitidas y se devuelve el caso al tribunal de instancia para que resuelva las mociones debidamente fundamentadas, conforme la norma jurídica correspondiente.
Notifíquese inmediatamente por la vía ordinaria.
Lo acordó y manda el tribunal y lo certifica la Secretaria General.
Aida Ileana Oquendo Graulau
Secretaria General